Citation Nr: 0816341	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  01-05 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a fracture of the left 
humerus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1977 
to November 1980.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a June 2000 rating decision of the RO.  

An April 2005 rating decision granted service connection for 
postoperative residuals of a left ulnar nerve transposition 
(left ulnar nerve disability), with an evaluation of 10 
percent effective on May 7, 2002.  This rating decision also 
assigned a temporary total rating for this disability 
effective from August 6, 2004 through September 30, 2004, 
under the provisions of 38 C.F.R. § 4.30, with a 10 percent 
rating effective again on October 1, 2004.  

A claim for an evaluation in excess of 10 percent for 
service-connected left ulnar nerve disability was received in 
July 2006.  This claim was denied by rating decision in 
February 2007, and the veteran was notified later in February 
2007.  A Notice of Disagreement was received by VA later in 
February 2007, and a Statement of the Case was sent to the 
veteran in August 2007.  

Because no response from, or on behalf of, the veteran was 
received either within the one year period after the February 
2007 notification or within 60 days of the August 2007 
Statement of the Case, a timely substantive appeal was not 
received on this issue.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2008, and a transcript of the hearing is of record.  

The issue of an evaluation in excess of 10 percent for 
service-connected left ulnar nerve disability was raised at 
the April 2008 hearing.  As this issue is not part of the 
veteran's current appeal, it is referred to the agency of 
original jurisdiction (AOJ) for adjudication.  

This case is being remanded to the AOJ via the Appeals 
Management Center, in Washington, DC.  


REMAND

The Board notes that the veteran testified at his April 2008 
hearing that his service-connected left humeral disability 
had gotten worse since the most recent VA compensation and 
pension examination in September 2006, and his representative 
requested that the case be remanded to the AOJ for 
examination to determine the current symptomatology of the 
veteran's service-connected left humeral disability.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2007), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2007).  

Accordingly, this matter is being REMANDED to the AOJ for the 
following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected left humeral disability 
since August 2007, the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must attempt to obtain copies 
of all treatment records identified by 
the veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2.  The veteran should be afforded an 
examination to determine the current 
severity of his service-connected left 
humeral disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies, including x-rays, must 
be accomplished.  

The examiner should identify all of the 
disabling manifestations specifically 
attributable to the service-connected 
left humeral disability, to include loss 
of motion of the left upper extremity.  
The examiner should comment as to 
whether the service-connected left 
humeral disability is productive of any 
functional loss.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development to the extent possible, the 
AOJ must readjudicate the claim for an 
evaluation in excess of 10 percent for 
service-connected left humeral disability 
based on all relevant evidence on file.  
If the issue continues to be denied, the 
AOJ must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


